In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00217-CR



          JOHNNY RAY CONLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 8th District Court
                Delta County, Texas
                Trial Court No. 7661




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                       MEMORANDUM OPINION
           Following his conviction for aggravated sexual assault of a child, 1 Johnny Ray Conley

appeals, alleging that the judgment and conviction violate his protection against double jeopardy.

Conley was tried on four indictments in one trial; each indictment alleged a distinct commission

of aggravated sexual assault upon the same child. Conley argues on appeal that the manner in

which the State indicted him exposed him to multiple convictions in violation of the Double

Jeopardy Clause of the Fifth Amendment. 2 We disagree and affirm the trial court’s judgment and

sentence.

I.         Analysis

           Each indictment alleged the commission of the offense in the same manner against the

same child on a different date. Conley points out that aggravated sexual assault of a child is a

predicate offense to the crime of continuous sexual abuse. 3 Conley seems to reason that because

of this fact, if he had been convicted of continuous sexual abuse, his four convictions would

amount to double jeopardy. In support, he cites Price v. State, 434 S.W.3d 601 (Tex. Crim. App.

2014), where the Texas Court of Criminal Appeals found that a conviction for continuous sexual

abuse precluded a conviction for attempted commission of one of the predicate offenses. Id. at



1
 See TEX. PENAL CODE ANN. § 22.021. We also affirm Conley’s other convictions in companion cause numbers 06-
19-00218-CR, 06-19-00219-CR, and 06-19-00220-CR. Conley was convicted and sentenced to seventy-five years’
incarceration in each case. The trial court ordered the sentences for cause numbers 06-19-00217-CR, 06-19-00218-
CR, and 06-19-00219-CR to run concurrently and the sentence for 06-19-00220-CR to run consecutively.
2
 In his brief, Conley admits that he did not make this double-jeopardy objection at trial but argues that the trial court’s
error in allowing the indictment to proceed as alleged was fundamental error. Yet, even if the issue had been preserved,
Conley’s argument is meritless for the reason stated below. Consequently, we do not address the question of whether
the fundamental error exception to the error preservation requirement applies in this case.
3
    See TEX. PENAL CODE ANN. § 21.02.
                                                            2
609, 611. Based on Price, Conley implies that the State should have charged him with one count

of continuous sexual abuse of a child rather than four separate offenses of aggravated sexual assault

of a child.

        Nevertheless, the offense of continuous sexual abuse of a child was not added to the Texas

Penal Code and made effective until September 1, 2007. See Act of May 17, 2007, 80th Leg.,

R.S., ch. 593, § 1.17, 2007 Tex. Gen. Laws 1127, 1127–28 (codified at TEX. PENAL CODE § 21.02).

“A statute is presumed to be prospective in operation unless expressly made retrospective.” TEX.

GOV’T CODE ANN. § 311.022; see Kirby v. State, 883 S.W.2d 669, 671 n.3 (Tex. Crim. App.

1994). There is nothing in the text of Section 21.02 suggesting it applies to conduct occurring

prior to the statute’s effective date. In fact, the commentary following the Legislature’s enactment

of the statute states that, other than exceptions not applicable to Conley’s situation, the “[a]ct

applies only to an offense committed on or after September 1, 2007.” Act of May 17, 2007, 80th

Leg., R.S., ch. 593, § 1.17, 2007 Tex. Gen. Laws 1127, 1148 (codified at TEX. PENAL CODE

§ 21.02). Each indictment alleged that the conduct in this case occurred in 2001. Therefore, had

the State indicted Conley for continuous sexual abuse of a child, that indictment would have

alleged conduct that did “not constitute an offense against the laws of the State of Texas at the

time the conduct occurred.” Ex parte Hawkins, 722 S.W.2d 424, 425 (Tex. Crim. App. 1988).

        Moreover, the child complainant was specific in her testimony that Conley engaged in the

alleged conduct on at least four occasions, at or near the time alleged in the State’s indictments.

The law is clear that separate acts committed on separate dates are separate criminal offenses even

if they were all committed against the same victim. See Aekins v. State, 447 S.W.3d 270, 278

                                                 3
(Tex. Crim. App. 2014) (“A person who commits more than one sexual act against the same person

may be convicted and punished for each separate and discrete act, even if those acts were

committed in close temporal proximity.”). Accordingly, the State could not have indicted Conley

for continuous sexual abuse of a child, and the State was permitted to charge him with four separate

counts of aggravated sexual assault of a child. Consequently, Conley has failed to show how he

was placed in jeopardy twice for the same conduct.

   I.       Conclusion

        We overrule Conley’s sole point of error. The trial court’s judgment and sentence are

affirmed.



                                              Ralph K. Burgess
                                              Justice

Date Submitted:        April 1, 2020
Date Decided:          April 2, 2020

Do Not Publish




                                                 4